            Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 1 of 12



Sheehan & Associates, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Fax: (516) 234-7800
spencer@spencersheehan.com

Reese LLP
Michael R. Reese
100 W 93rd St Fl 16
New York NY 10025-7524
Telephone: (212) 643-0500
Fax: (212) 253-4272
mreese@reesellp.com

United States District Court
Southern District of New York                                      7:20-cv-02519

Kansas Gilleo, individually and on behalf of all
others similarly situated,
                                  Plaintiff,

                    - against -                               Class Action Complaint

The J. M. Smucker Company,
                                  Defendant

       Plaintiff by attorneys allege upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    The J. M. Smucker Company (“defendant”) manufactures, distributes, markets,

labels and sells caramel flavored syrup, under the Smucker's brand (“Product”).

       2.    The Product is available to consumers from retail and online stores of third-parties

and is sold in sizes including containers of 20 OZ.

       3.    The Product’s relevant front label representations include “Smucker's,” “Sundae

Syrup,” “Caramel Flavored Syrup” and pictures of the syrup on vanilla ice cream and a vanilla



                                                1
             Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 2 of 12



milkshake.




       4.    Caramel is a type of confectionary product made from granulated sugar cooked until

it caramelizes, combined with butter, heavy cream and vanilla extract.

       5.    The type of caramel flavor depends on its intended usage, such that a caramel flavor




                                                2
               Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 3 of 12



may have more than one recognizable flavoring notes, i.e., “buttery,” “maple” and/or “vanilla.”1

        6.      The Product’s intended application shown by its front label images to be an addition

to vanilla ice cream and a vanilla milkshake.

        7.      Vanilla is known for its ability to produce a sensation of creaminess, which enhances

the smoothness and richness as part of a caramel flavor.

        8.      Reasonable consumers will expect defendant’s Caramel Flavored Syrup to have

strong vanilla notes.

        9.      This is confirmed not only by home cooks who publish their recipes on the internet

but by scientists and flavor companies.2

        10.     In consumer taste tests, Synergy Flavors concluded that “the dominant characteristics

of the ‘ideal’ caramel are rummy, maple, buttery, and vanilla, with hints of fruity, burnt, and

marshmallow.”

        11.     When caramel was sampled as part of an ice cream topping – as defendant’s Product

purports to be – the flavor was “high on vanilla notes.”

        12.     A recent scientific study of the volatile compounds present in caramel samples was

describe by panelists as resembling vanilla.3

        13.     In caramel syrups, the “added vanilla flavor may be either natural, as in vanilla

extract, or artificial, with vanillin being the most common.”4

        14.     According to the industry textbook, Confectionery Science and Technology, “most

caramel [and fudge] formulations call for vanilla flavor to complement the caramelization products




1
  Synergy Flavors, Inc., “Success with caramel flavors – an essential guide for product developers,” April 20, 2011.
2
  Carlsbad Cravings, “Easy Creamy Caramel Sauce.”
3
   Paravisini, Laurianne, et al. "Characterisation of the volatile fraction of aromatic caramel using heart-cutting
multidimensional gas chromatography," Food chemistry 167 (2015): 281-289.
4
  Id.


                                                         3
              Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 4 of 12



and cooked butter flavor.”5

        15.    The label makes direct representations that the characterizing flavor of the syrup is

“Caramel,” which given its depiction of use with vanilla ice cream and a vanilla milkshake,

consumers will expect it to have vanilla notes which contribute to its characterizing caramel flavor.

See 21 C.F.R. § 101.22(i) (requiring declaration of flavor to truthfully indicate whether the

product’s flavor is from a characterizing food ingredient or natural or artificial source materials).

        16.    The Product’s ingredient list indicates “Vanillin (Artificial Flavor),” which means

the vanilla taste of the Caramel Flavored Syrup is mainly due to a source other than vanilla beans.

           INGREDIENTS: CORN SYRUP, HIGH FRUCTOSE CORN SYRUP,
           NONFAT MILK, FRUCTOSE, MODIFIED CORN STARCH, CONTAINS
           2% OR LESS OF: SALT, NATURAL FLAVOR, POTASSIUM SORBATE
           (PRESERVATIVE), POLYSORBATE 60, SODIUM CITRATE, SODIUM
           PHOSPHATE, CARAMEL COLOR, VANILLIN (ARTIFICIAL FLAVOR),
           YELLOW 6, RED 40.

        17.    If a product contains “any artificial flavor which simulates, resembles or reinforces

the characterizing flavor,” it must be identified in the flavor designation on the front label. See 21

C.F.R. § 101.22(i)(2); compare with 21 C.F.R. § 101.22(i)(1) (“no artificial flavor which simulates,

resembles or reinforces the characterizing flavor”).

        18.    Because vanilla is known for enhancing the flavor of caramel, it is misleading to not

designate the Product as “Artificially Flavored Caramel Syrup.” See 21 C.F.R. § 101.22(i)(2) (“If

the food contains any artificial flavor which simulates, resembles or reinforces the characterizing

flavor, the name of the food on the principal display panel or panels of the label shall be

accompanied by the common or usual name(s) of the characterizing flavor, in letters not less than

one-half the height of the letters used in the name of the food and the name of the characterizing



5
 Richard W. Hartel et al, "Caramel, fudge and toffee," In Confectionery Science and Technology, p. 279. Springer,
Cham, 2018.


                                                       4
             Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 5 of 12



flavor shall be accompanied by the word(s) ‘artificial’ or ‘artificially flavored’”).

       19.    The addition of vanillin from non-vanilla sources would still trigger the front label

statement of “artificially flavored” even if the “Natural Flavor” contains some vanilla extract or

vanilla flavoring.

       20.    No reasonable consumer would be expected to know that the Product gets most of

its vanilla taste from the artificial flavor vanillin, even though they will expect the Product to have

a vanilla taste commonly associated with caramel flavorings and syrups, especially where it is

represented as being used with vanilla ice cream.

       21.    By not identifying the Product as being artificially flavored, consumers will expect

the Product only contains natural flavors, which are preferred due to being from natural source

material and made through a natural process.

       22.    Vanillin is the epitome of an artificial flavor, invented in a lab to imitate the flavor

extracted from vanilla beans and is made from coal tar, petroleum byproducts or tree bark.

       23.    Had plaintiff and class members known the truth, they would not have bought the

Products or would have paid less for it.

       24.    The Product contains other representations which are misleading and deceptive.

       25.    As a result of the false and misleading labeling, the Product is sold at a premium

price, approximately no less than $2.99 per 20 OZ, excluding tax, compared to other similar

products represented in a non-misleading way.

                                       Jurisdiction and Venue


       26.    Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act

of 2005 or “CAFA”).

       27.    Under CAFA, district courts have “original federal jurisdiction over class actions



                                                  5
              Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 6 of 12



involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

diversity[.]” Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

        28.    Plaintiff Kansas Gilleo is a citizen of New York.

        29.    Defendant is a Ohio corporation with a principal place of business in Orrville, Wayne

County, Ohio and is a citizen of Ohio.

        30.    Venue is proper because plaintiff and many class members reside in this District and

defendant does business in this District and State.

        31.    This court has personal jurisdiction over defendant because it conducts and transacts

business, contracts to supply and supplies goods within New York.

        32.    A substantial part of events and omissions giving rise to the claims occurred in this

District.

                                                    Parties

        33.    Plaintiff Kansas Gilleo is a citizen of New York, Westchester County, New York.

        34.    Defendant The J. M. Smucker Company is a Ohio corporation with a principal place

of business in Orrville, Ohio, Wayne County.

        35.    During the relevant statutes of limitations, plaintiff purchased the Product within her

district and/or State for personal consumption and/or use in reliance on the representations the

Product did not contain any artificial flavors and/or that the expected vanilla flavor notes were due

to real vanilla instead of the artificial flavor, vanillin.

                                            Class Allegations


        36.    The classes will consist of all purchasers of the Product in New York and the other

forty-nine (49) states during the applicable statutes of limitations and a national class where

applicable.



                                                     6
              Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 7 of 12



        37.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        38.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        39.   Plaintiff is an adequate representatives because her interests do not conflict with

other members.

        40.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        41.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        42.   Plaintiff's counsel is competent and experienced in complex class action litigation

and intends to adequately and fairly protect class members’ interests.

        43.   Plaintiff seeks class-wide injunctive relief because the practices continue.

                          New York General Business Law (“GBL”) §§ 349 & 350
                                     (Consumer Protection Statute)

        44.   Plaintiff incorporates by reference all preceding paragraphs.

        45.   Plaintiff and class members desired to purchase and consume products which were

as described and marketed by defendant and expected by reasonable consumers, given the product

type.

        46.   Defendant’s acts and omissions are not unique to the parties and have a broader

impact on the public.

        47.   Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Product.

        48.   Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair



                                                  7
                Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 8 of 12



because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        49.     Plaintiff relied on the statements, omissions and representations of defendant, and

defendant knew or should have known the falsity of same.

        50.     Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                         Negligent Misrepresentation

        51.     Plaintiff incorporates by reference all preceding paragraphs.

        52.     Defendant misrepresented the substantive, quality, compositional, organoleptic

and/or nutritional attributes of the Products.

        53.     Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        54.     Defendant had a duty to disclose and/or provide non-deceptive marketing of the

Product and knew or should have known same were false or misleading.

        55.     This duty is based on defendant’s position as an entity which has held itself out as

having special knowledge and experience in the production, service and/or sale of the product or

service type.

        56.     The representations took advantage of consumers’ (1) cognitive shortcuts made at

the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

        57.     Plaintiff and class members reasonably and justifiably relied on these negligent




                                                   8
             Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 9 of 12



misrepresentations and omissions, which served to induce and did induce, the purchase of the

Products.

       58.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

             Breaches of Express Warranty, Implied Warranty of Merchantability and
                   Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

       59.    Plaintiff incorporates by reference all preceding paragraphs.

       60.    The Products were manufactured, labeled and sold by defendant and warranted to

Plaintiff and class members that they possessed substantive, functional, nutritional, qualitative,

compositional, organoleptic, sensory, physical and other attributes which they did not.

       61.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Products.

       62.    This duty is based, in part, on defendant’s position as one of the most recognized

companies in the nation in this sector.

       63.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       64.    Defendant received notice and should have been aware of these misrepresentations

due to numerous complaints by consumers to its main office over the past several years.

       65.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable.

       66.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                              Fraud


       67.    Plaintiff incorporates by reference all preceding paragraphs.


                                                 9
              Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 10 of 12



        68.    Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

because it gives the impression to consumers the Product did not contain any artificial flavors

and/or that the expected vanilla flavor notes were due to real vanilla instead of the artificial flavor,

vanillin.

        69.    Defendant’s fraudulent intent is evinced by its failure to accurately identify the

Product on the front label, when it knew its statements were not true nor accurate.

        70.    Plaintiff and class members would not have purchased the Products or paid as much

if the true facts had been known, suffering damages.

                                             Unjust Enrichment

        71.    Plaintiff incorporates by reference all preceding paragraphs.

        72.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                    Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

    1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

        as counsel for the class;

    2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

        challenged practices to comply with the law;

    3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

        representations, restitution and disgorgement for members of the State Subclasses pursuant

        to the applicable laws of their States;

    4. Awarding monetary damages and interest pursuant to the common law and other statutory


                                                   10
           Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 11 of 12



      claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

      experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: March 24, 2020
                                                              Respectfully submitted,

                                                              Sheehan & Associates, P.C.
                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
                                                              505 Northern Blvd Ste 311
                                                              Great Neck NY 11021-5101
                                                              Tel: (516) 303-0552
                                                              Fax: (516) 234-7800
                                                              spencer@spencersheehan.com
                                                              E.D.N.Y. # SS-8533
                                                              S.D.N.Y. # SS-2056

                                                              Reese LLP
                                                              Michael R. Reese
                                                              100 W 93rd St Fl 16
                                                              New York NY 10025-7524
                                                              Telephone: (212) 643-0500
                                                              Fax: (212) 253-4272
                                                              mreese@reesellp.com




                                              11
            Case 7:20-cv-02519 Document 1 Filed 03/24/20 Page 12 of 12



7:20-cv-02519
United States District Court
Southern District of New York

Kansas Gilleo, individually and on behalf of all others similarly situated,


                                         Plaintiff,


         - against -


The J. M. Smucker Company,


                                          Defendant




                                   Class Action Complaint



                       Sheehan & Associates, P.C.
                        505 Northern Blvd Ste 311
                         Great Neck NY 11021-5101
                            Tel: (516) 303-0552
                            Fax: (516) 234-7800




Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
under the circumstances, the contentions contained in the annexed documents are not frivolous.

Dated: March 24, 2020
                                                                          /s/ Spencer Sheehan
                                                                           Spencer Sheehan
